EXHIBIT 10.67




FIRST AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

BETWEEN

THE REGENTS OF THE UNIVERSITY OF MICHIGAN

AND

HEAT BIOLOGICS, INC.

(UM FILE NUMBER 3680)




This First Amendment to Exclusive License Agreement (this “First Amendment”),
dated December 1, 2016, is by and between Heat Biologics, Inc. (“LICENSEE”) and
the Regents of the University of Michigan (“MICHIGAN”).

WHEREAS, LICENSEE and MICHIGAN entered into an Exclusive License Agreement dated
July 22, 2011, (the “Agreement”);

WHEREAS, LICENSEE is currently in possession of the Materials;

WHEREAS, LICENSEE previously made an Annual Fee (under Paragraph 3.1(b)(1)) for
2012, 2013, 2014 and 2015 totaled at $40,000;

WHEREAS, LICENSEE previously made a first non-creditable milestone $25,000
payment that MICHIGAN is entitled to retain; and

WHEREAS, LICENSEE and MICHIGAN desire to modify certain provisions of the
Agreement as provided herein.

NOW THEREFORE, MICHIGAN and LICENSEE hereby agree as follows:




1.

Paragraph 3.1(c)(1) of the Agreement is hereby deleted in its entirety.




2.

Paragraph 5.2 of the Agreement is hereby deleted in its entirety and replaced
with the following:




5.2 As part of the diligence required by Paragraph 5.1, LICENSEE agrees to reach
the following commercialization and research and development milestones for the
LICENSED PRODUCTS and LICENSED PROCESSES (together the "MILESTONES") by the
following dates:

1) Completion of Phase I Clinical Trial on or before January 1, 2020.

2) Completion of Phase II Clinical Trial on or before January 1, 2022.

3) Completion of Phase III Clinical Trial on or before January 1, 2024.

4) FIRST COMMERCIAL SALE on or before January 1, 2025.




3.

MICHIGAN agrees that LICENSEE shall not owe MICHIGAN an Annual Fee (under
Paragraph 3.1(b)(1)) for 2016 that was otherwise due on July 30, 2016.
 Furthermore, MICHIGAN agrees that LICENSEE shall not owe MICHIGAN an Annual Fee
(under Paragraph 3.1(b)(1)) for 2017, 2018, 2019 and 2020.

 




--------------------------------------------------------------------------------




4.

Each Party each mutually releases the other Party from any breach of the
Agreement that may have occurred prior to the date of this First Amendment.




5.

Except as specifically modified and amended above, all other terms and
conditions of the Agreement remain unchanged and in effect and are hereby
ratified and adopted as through fully set forth herein.




IN WITNESS WHEREOF, the parties hereto have entered into this First Amendment to
the Agreement as of the date and year first above-written.







FOR LICENSEE

 

FOR THE REGENTS OF THE UNIVERSITY OF MICHIGAN

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Wolf

 

By:

/s/ Kenneth J. Nisbet

 

Jeff Wolf

 

 

Kenneth J. Nisbet

 

Title: CEO

 

 

Assoc. Vice President for Research, Tech Transfer

 

Date: 12-8-16

 

 

Date: 12-7-16












